7 F.3d 1042
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.James Webster MACE, Plaintiff-Appellant,v.Roy D. BLUNT, Secretary of State, Defendant-Appellee,Bill Clinton;  Matthew R. Davis; John P. Burnett;Clinton/Gore '92 Campaign, Inc.;  Missouri StateDemocratic Committee, Intervenors-Appellees.
No. 93-2312WM.
United States Court of Appeals,Eighth Circuit.
Submitted:  October 21, 1993.Filed:  October 27, 1993.

Before FAGG, BOWMAN, and LOKEN, Circuit Judges.
PER CURIAM.


1
The district court's decision to dismiss James Webster Mace's complaint is clearly correct.  We affirm for the reasons stated in the district court's order.  See 8th Cir.  R. 47B.